Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Chung on 06/14/2022.

The application has been amended as follows: 

Claim 1
An optical scanning endoscope device comprising: 
a laser element configured to output laser light; 
an optical fiber configured to guide the laser light output from the laser element and emit the laser light toward a subject; and 
a processor comprising hardware, the processor being configured to: 
receive a detected guided light amount of the laser light guided by the optical fiber; 
receive a detection signal generated based on a detected light generated at the subject due to radiation of the laser light; 
calculate an optical coupling ratio between the laser element and the optical fiber on the basis of the detected guided light amount; 
calculate a degradation ratio of the laser element on the basis of the detected guided light amount; 
adjust [[a]] a magnitude of the detection signal on the basis of the optical coupling ratio calculated; and 
adjust an output light amount of the laser light output from the laser element on the basis of the degradation ratio calculated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The reason for allowance is stated in the Office Rejection dated 01/14/2022 on page 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795